Name: Commission Regulation (EU) 2015/1475 of 27 August 2015 amending Regulation (EU) No 284/2013 as regards the transitional measures applying to procedures concerning plant protection products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: means of agricultural production;  cultivation of agricultural land;  marketing
 Date Published: nan

 28.8.2015 EN Official Journal of the European Union L 225/10 COMMISSION REGULATION (EU) 2015/1475 of 27 August 2015 amending Regulation (EU) No 284/2013 as regards the transitional measures applying to procedures concerning plant protection products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 78(1)(b) thereof, Whereas: (1) Commission Regulation (EU) No 284/2013 (2) repealed Commission Regulation (EU) No 545/2011 (3) and laid down new data requirements for plant protection products. (2) In order to permit Member States and the interested parties to prepare themselves to meet those new requirements, Regulation (EU) No 284/2013 sets transitional measures concerning both submission of data for applications for approval, renewal of approval or amendment to conditions of the approval of active substances and submission of data for applications for authorisation, as referred to in Article 28 of Regulation (EC) No 1107/2009, which includes the renewal of authorisation or amendment to the authorisation of plant protection products. (3) It was expected that all applications for the renewal of authorisations for products containing active substances renewed in accordance with Commission Regulation (EU) No 1141/2010 (4) would be submitted by 31 December 2015. Consequently, Regulation (EU) No 545/2011 would have applied to those applications. Nevertheless, it appears that some of those applications will have to be submitted after 31 December 2015. (4) In order to ensure that all applications for renewal of authorisations of plant protection products containing substances renewed in accordance with Regulation (EU) No 1141/2010 are subject to the same data requirements, it is appropriate to provide for transitional measures so that the data requirements of Regulation (EU) No 545/2011 apply to all such applications. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(1) of Regulation (EU) No 284/2013, the following subparagraph is added: Regulation (EU) No 545/2011 shall continue to apply as regards procedures concerning the renewal of authorisations of plant protection product pursuant to Article 43(2) of Regulation (EC) No 1107/2009, following the renewal of an active substance carried out pursuant to Regulation (EU) No 1141/2010. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Regulation (EU) No 284/2013 of 1 March 2013 setting out the data requirements for plant protection products, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 93, 3.4.2013, p. 85). (3) Commission Regulation (EU) No 545/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the data requirements for plant protection products (OJ L 155, 11.6.2011, p. 67). (4) Commission Regulation (EU) No 1141/2010 of 7 December 2010 laying down the procedure for the renewal of the inclusion of a second group of active substances in Annex I to Council Directive 91/414/EEC and establishing the list of those substances (OJ L 322, 8.12.2010, p. 10).